Case 1:21-cv-00333-LPS Document6 Filed 08/16/21 Page 1 of 6 PagelD #: 21

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
NATALIE LYNN NASATKA,
Plainuff,
v. | Civ. No. 21-333-LPS

DELAWARE TECHNICAL COMMUNITY:
COLLEGE, et al., :

Defendants.

 

Natalie Lynn Nasatka, Smyrna, Delaware. Pro Se Plaintiff.

MEMORANDUM OPINION

August 16, 2021
Wilmington, Delaware
Case 1:21-cv-00333-LPS Document 6 Filed 08/16/21 Page 2 of 6 PagelD #: 22

S USS. Distict Judge:
I. INTRODUCTION

Plaintiff Natalie Lynn Nasatka (“Plaintiff”) filed this action on March 4, 2021. (D.I. 2) She
appears pro se and has been granted leave to proceed in forma pauperis. (D.I. 5) Plaintiff moves for e-
filing rights. (D.I. 4) The Court proceeds to review and screen the Complaint pursuant to 28 U.S.C.
§ 1915(e)(2)0).

II. BACKGROUND

Plaintiff alleges violations of the Jobs for Veterans Act, 38 U.S.C. § 4215, and the Workforce
Innovation and Opportunity Act, 29 U.S.C. Ch. 32. (D.I. 2 at 4) As alleged, Plaintiff is a veteran of
the U.S. Air Force and is enrolled in a paramedic program. The final course in the paramedic
program is the EMT 290 Paramedic Field Clinical, which “culminates in the Associates for Allied
Health and the National Registry Paramedic certification.” (Jd.) Students enrolled in EMT 290 are
assigned to Sussex County and Kent County EMT field training officers. (Id) Of eight students
enrolled in EMT 290, Plaintiff was the only veteran. (Id. at 5)

Plaintiff alleges that she was informed on June 17, 2020 that Sussex County EMS refused to
allow her to train with its field training officers. (Id) She was assigned to field train with a Kent
County EMS paramedic who was known to have medical conditions. (Id) The medical conditions
caused the paramedic to cancel several training days and nights and, on August 31, 2020, Plainuff
was informed that the paramedic was no longer available. (Id) Emails show that Kent County EMS
had no other field training officers available and wanted Defendant Delaware Technical Community
College (“Del Tech”) to hire a paramedic to field train Plaintiff, with the caveat that Kent County

EMS agreed to the paramedic hired by Del Tech. (Id)
Case 1:21-cv-00333-LPS Document6 Filed 08/16/21 Page 3 of 6 PagelD #: 23

Plaintiff suggested that a non-veteran be removed from field training so that she could
continue with field training and the non-veteran could resuming training when Plaintiff completed
her training. (Id) An attorney for Del Tech told Plaintiff that this course of action would be
unethical and impossible to justify legally. (Id) Plaintiff was field trained for two months by Kevin
Imhof of Del Tech before he resigned. (Id) Plaintiff alleges that her classmates have finished field
training and are now certified paramedics licensed to practice in Delaware. (Id) Del Tech Dean of
Instruction John Buckley has written Plaintiff that he is trying to find a suitable training officer and,
if none is found, she will return to training as usual with a county field training officer with students
who are enrolled in EMT 290 during the summer of 2021. (Id)

Plaintiff alleges that federal funds cover most of the tuition for EMT courses including EMT
290 and that an employment services specialist from the Delaware Department of Labor Division of
Employment and Training managed her case. (Id. at 6) She alleges that she qualified for the funds
because she was sustained on food stamps and other welfare programs while employed as an
emergency medical technician. (Id) Plaintiff seeks compensatory damages and other relief. (Id. at
7) She also moves for e-filing rights. (D.I. 4)

III. LEGAL STANDARDS

A federal court may properly dismiss an action sa sponte under the screening provisions of
28 U.S.C. § 1915(e)(2)(B) if “the action is frivolous or malicious, fails to state a claim upon which
relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.”
Bail v. Famigho, 726 F.3d 448, 452 (3d Cir. 2013). The Court must accept all factual allegations in a
complaint as true and take them in the light most favorable to a pro se plaintiff. See Philips v. County of
Allegheny, 515 F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because
Plaintiff proceeds pro se, her pleading is liberally construed and her Complaint, “however inartfully

2
Case 1:21-cv-00333-LPS Document6 Filed 08/16/21 Page 4 of 6 PagelD #: 24

pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson
v. Pardus, 551 U.S. at 94 (citations omitted).

A complaint is not automatically frivolous because it fails to state a claim. See Dooley ».
Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020) (internal quotation marks omitted); see alse Grayson ».
Mayview State Hosp., 293 F.3d 103, 112 (3d Cir. 2002). “Rather, a claim is frivolous only where it
depends ‘on an “indisputably meritless legal theory” or a “clearly baseless” or “fantastic or
delusional” factual scenario.” Dooley v. Wetzel, 957 F.3d at 374 (quoting Mitchell v. Horn, 318 F.3d
523, 530 (2003) and Neitzke, 490 U.S. at 327-28).

The legal standard for dismissing a complaint for failure to state a claim pursuant to
§ 1915(e)(2)(B) @) is identical to the legal standard used when ruling on Rule 12(b)(6) motions. See
Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). However, before dismissing a complaint or
claims for failure to state a claim upon which relief may be granted pursuant to the screening
provisions of 28 U.S.C. § 1915, the Court must grant Plaintiff leave to amend the complaint unless
amendment would be inequitable or futile. See Grayson 0. Mayuiew State Hosp., 293 F.3d at 114.

A complaint may be dismissed only if, accepting the well-pleaded allegations in the
complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes
that those allegations “could not raise a claim of entitlement to relief.” Be/l Ath Corp. v. Twombly, 550
U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint must do
more than simply provide “labels and conclusions” or “a formulaic recitation of the elements of a
cause of action.” Dawis », Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014) Gnternal quotation
marks omitted). In addition, a complaint must contain sufficient factual matter, accepted as true, to
state a claim to relief that is plausible on its face. See Wiliams v. BASF Catalysts LLC, 765 F.3d 306,
315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Twombly, 550 U.S. at 570).

3
Case 1:21-cv-00333-LPS Document6 Filed 08/16/21 Page 5 of 6 PagelD #: 25

Finally, a plaintiff must plead facts sufficient to show that a claim has substantive plausibility. See
Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may not be dismissed for imperfect
statements of the legal theory supporting the claim asserted. See zd. at 10.

A court reviewing the sufficiency of a complaint must take three steps: (1) take note of the
elements the plaintiff must plead to state a claim; (2) identify allegations that, because they are no
more than conclusions, ate not entitled to the assumption of truth; and (3) assume the veracity of
any well-pleaded factual allegations and then determine whether those allegations plausibly give rise
to an entitlement to relief. See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (internal
citations and quotations omitted). Elements are sufficiently alleged when the facts in the complaint
“show” that the plaintiff is entitled to relief. Igba/, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).
Deciding whether a claim is plausible will be a “context-specific task that requires the reviewing
court to draw on its judicial experience and common sense.” Id.

Iv. DISCUSSION

Plaintiff alleges violations of the Jobs for Veterans Act, 38 U.S.C. §§ 4212. ef seq., and the
Workforce Innovation and Opportunity Act (“WIOA”), 29 U.S.C. §§ 3101 ef seg. Plaintiffs claim
under the Jobs for Veterans Act fails as a matter of law because the Act does not provide a private
right of action. See Antol v. Perry, 82 F.3d 1291, 1297-98 (3rd Cir. 1996); Seay ». TVA, 339 F.3d 454,
473 (6th Cir. 2003).

Plaintiffs claim under the WIOA also fails. The WIOA authorizes appropriations of federal
funds for state workforce development systems. See 29 U.S.C. §§ 3101, 3275. To receive federal
funds, a state’s governot creates a state workforce development board and adopts a state plan. See
id. at §§ 3111-12. A governor must designate local areas within the state, managed by local
workforce development boards pursuant to a local plan, which then oversee the operation of centers

4
Case 1:21-cv-00333-LPS Document 6 Filed 08/16/21 Page 6 of 6 PagelD #: 26

and enroll participants in training programs. Id. at § 3121-23. As one court discussed, the WIOA
confers a right upon a local workforce training organization to enforce WIOA’s provisions dealing
with the prompt allocation of funds. See Coastal Ctys. Workforce, Inc. v. LePage, 284 F. Supp. 3d 32, 47
(D. Me. 2018), appeal dismissed, 2018 WL 3440030 (1st Cir. Mar. 2, 2018) (noting that because WIOA
is Spending Clause legislation, court should not lightly conclude that statute gives nse to enforceable
individual rights because “ the typical remedy for state noncompliance with federally imposed
conditions [in spending legislation] is not a private cause of action for noncompliance but rather
action by the Federal Government to terminate funds to the State.”) (internal quotation marks
omitted); see a/so 29 U.S.C. § 3254(12) (“Nothing in this subchapter shall be construed to provide an
individual with an entitlement to a service under this subchapter.”); Nevada Partners, Inc. v. Workforce
Connections, 2019 WL 2518119, at *3 (D. Nev. June 18, 2019) (no constitutionally protected property
interest in WIOA grants). See alse Mikale v. U.S. Dep’t of Lab., 2020 WL 7046835, at *4-5 (D. Neb.
Dec. 1, 2020) (“Plaintiffs do not — and cannot — state a claim that Defendants violated their alleged
tight to funds and support under the WIOA.”); Sieshenko v. Gayrard, 2015 WL 859111, at *4-5 (N.D.
Cal. Feb. 25, 2015) (similar). .

Having considered the allegations, the Court concludes that Plaintiff cannot state a claim for
violation of her rights under the WIOA. Therefore the claim will be dismissed. The Court finds
amendment of both claims would be futile and, thus, will not permit amendment.

Vv. CONCLUSION

For the above reasons, the Court will: (1) deny as moot Plaintiff's motion for e-filing nights
(D.L. 4); and (2) dismiss the Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)() and (ii). Amendment
is futile.

An appropriate Order will be entered.
